UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-50493 SAFEBRAIN SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0412431 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100-224 11th Avenue S.W. Calgary, Alberta, Canada T2R 0C3 (Address of Principal Executive Offices) (Zip Code) (403) 801-1506 (Registrant’s Telephone Number Including Area Code) ALVERON ENERGY CORP. (Former Name, Address and Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 62,487,233 shares outstanding as of September 21, 2012. SAFEBRAIN SYSTEMS INC. (formerly Alveron Energy Corp.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of JULY 31, 2012 and OCTOBER 31, 2011 July 31, October 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ Total Current Assets Other Assets: Other Receivable - Intangible assets, net of amortization - Equipment, net of accumulated depreciation - Total Current Assets Total Assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ Payable for Safebrain Technology - Related party note Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Capital stock- $.001 par value, 100,000,000 common shares authorized, 52,140,000 common shares outstandingas of July 31, 2012 and October31, 2011, respectively Additional paid in capital Stock payable - Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Total Stockholders' Deficit $ The accompany notes are integral part of these consolidated financial statements. 2 SAFEBRAIN SYSTEMS INC. (formerly Alveron Energy Corp.) (A Development Stage Company) Unaudited CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended July 31, 2012 and 2011, and Cumulative from November 18, 2003 (Date of Inception) Through July 31, 2012 November 18, 2003 Three Months Three Months Nine Months Nine Months (Date of Inception) Ended Ended Ended Ended Through July 31, July 31, July 31, July 31, July 31, Revenues $
